{¶ 46} I concur in the majority's analysis and disposition of appellant's first assignment of error as it relates to the voluntariness of his plea. I further agree with the disposition of his Blakely claim but do so because Blakely does not apply retroactively.
 {¶ 47} I further concur in the majority analysis and disposition of appellant's second assignment of error.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Richland County Court of Common Pleas, Richland County, Ohio, is affirmed. Costs assessed to Appellant.